DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-20 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 103 rejection have been considered and found persuasive due amendments that overcome the prior art of record, and the rejection has been withdrawn. See detailed reason for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kalidindi et al. (US 2016/0378453) in view of Machalani et al. (US 2017/0075673) teach: 
Kalidindi teaches a method comprising: receiving, by a computing device, a request to download a program code that is executable to implement a function for a plurality of applications, determining user devices and different applications, of the plurality of applications, wherein the user devices are remote from the computing device, and wherein each of the user devices is configured to run a corresponding one of the different applications; generating adapted program codes by modifying the requested program code, wherein each of the adapted program codes is adapted to run in a runtime environment associated with a corresponding one of the different applications; and causing each of the user devices to install a corresponding one of the adapted program codes ([0010-0011] [0013] dynamic delivery of code and defect fixes to client applications on customer devices; a typical code delivery and software upgrade mechanism for customer devices, such as set-top boxes (STBs), consumer electronics (CE) devices, and mobile devices, is to push the code to the customer devices whenever there is a new software release/upgrade available for a target segment of customer devices. Standard code downloading protocols such as over-the-air (OTA) protocols, hyper-text transfer protocol (HTTP), and/or multicast protocols are used to download code that is packaged and hosted on code download servers; a network device may distribute, to multiple user devices, a client application that includes multiple modular code segment files and may obtain updated code segment files and dependency information for the client application, the dependency information associating known defects in the client application with one or more of the updated code segment files; the network device may receive an error report from one of the multiple user devices, the error report including a particular defect identifier, and may determine, based on the dependency information, that an updated code segment file is available to correct an error indicated by the particular defect identifier; the network device may retrieve, from a code segment storage location, the updated code segment file and may send the updated code segment file to the one of the multiple user devices).
Machalani teaches receiving, by a computing device, a request to download a program code that is executable to implement a function for a plurality of applications, wherein the request is associated with a user account; user devices associated with the user account; different applications associated with the user account ([0021-0023] [0031] [0033] environment 100 further includes an application store 106, which is representative of a resource that is remote from the computing device 102 and provides various universal applications 108 to computing device 102; application store 106 can provide universal applications 108 to computing device 102, such as via download and/or upload, responsive to a request to purchase or install universal applications 108; universal applications 108 which are downloaded to computing device 102 become local applications 104 for computing device 102).
The difference between the prior art and the claimed invention is that the above prior art do not explicitly teach receiving a request to add a common functionality to a plurality of different applications each being configured to run on a different runtime platform, wherein each of the one or more adapted program codes is adapted to perform the common functionality in a runtime environment associated with a corresponding one of the plurality of different applications.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of the above mentioned prior art to include receiving a request to add a common functionality to a plurality of different applications each being configured to run on a different runtime platform, wherein each of the one or more adapted program codes is adapted to perform the common functionality in a runtime environment associated with a corresponding one of the plurality of different applications. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656